Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 1 of 13 PageID #: 64700




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:18-CV-00061-GNS-CHL


   UNITED STATES OF AMERICA, ex rel. STEVEN SCOTT,                                       Plaintiff,

   v.

   HUMANA INC.,                                                                       Defendant.

                                                 ORDER

             Before the Court is the “Motion to Enforce the Court’s Orders of August 30, 2019 and

   January 13, 2020 and to Compel a Complete Response to Interrogatory Nos. 12 and 15” (the

   “Motion”) filed by Relator Steven Scott (“Relator”). (DN 305.) Defendant Humana Inc.

   (“Humana”) filed a response (DN 310) to which Relator filed a reply (DN 314). Therefore, the

   Motion is ripe for review.

        I.      BACKGROUND

             Relator’s “central allegation in this case” is that Humana made “knowingly false” bids to

   the Centers for Medicare & Medicaid Services (“CMS”) in order to secure lucrative Medicare Part

   D contracts. (DN 204-1, PageID # 12032.) He endeavors to show that Humana kept two sets of

   “metrics and assumptions”: one for “bids to CMS,” and the other “for all other business purposes.”

   (DN 172, PageID # 6801.)

             On December 18, 2018, Relator served its Fourth Set of Interrogatories, which included

   Interrogatories 10-15. Relevant to the Motion are Interrogatory 12 and Interrogatory 15.

                a. Interrogatory 12

             Interrogatory 12 requests:

                    For each Contract Year of the Walmart Basic Plan and all other
                    Humana Part D Plans from 2011 through 2018, state the total
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 2 of 13 PageID #: 64701




                 Prospective Low-Income Subsidy Payments, total Post
                 Reconciliation Low-Income Subsidy Payments, total Prospective
                 Reinsurance Subsidy Payments, total Post-Reconciliation
                 Reinsurance Subsidy Payments Reflected in Your Bids (including
                 Bid Assumptions), Budgets-at-Bid, Final Budgets, and Actual
                 Experience Data; and identify by Bates number all Documents
                 reflecting this information.
   (DN 249-4, at PageID # 18443.)

          Some background about Part D prescription drug plan sponsors: CMS makes monthly

   “prospective” payments to sponsor insurance companies to cover the costs for certain members.

   Among them are prospective payments for low-income cost-sharing subsidies and reinsurance

   subsidies. The amount of the prospective payments for each year are based on the cost assumptions

   contained in the sponsor’s bid. After the contract year, CMS “reconciles” the total payments made

   to the sponsor with the sponsor’s actual costs throughout the contract year. If a sponsor’s actual

   costs exceeded the total prospective payments, CMS pays the difference to the sponsor, and if the

   prospective payments exceeded the sponsor’s actual costs, the sponsor pays the difference back to

   CMS. These are known as “post-reconciliation payments.” If the assumptions contained in the

   sponsor’s bid proved totally accurate, the total prospective payments would be equal to the

   sponsor’s actual costs and the post-reconciliation payment amount would be zero.

          With respect to Interrogatory 12, Humana served its first response on August 23, 2019.

   (DN 310, at PageID # 24040.) On December 20, 2019, Humana served its second amended and

   supplemental objections and response to Interrogatory 12. (Id.) On February 20, 2020, Humana

   served its third amended and supplemental objections and response to Interrogatory 12. (Id.)

   Relator argues that Humana’s responses are deficient because Humana “refused to identify any of

   the requested information in its Budgets-at-Bid and any post-reconciliation subsidy assumptions

   in its bids.” (DN 305, at PageID # 23552.) Humana argues that it has “fully answered . . .




                                                   2
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 3 of 13 PageID #: 64702




   Interrogatory No. 12, providing thousands of responsive values for the contract years at issue.”

   (Id., at PageID # 24041.)

               b. Interrogatory 15

            Interrogatory 15 requests:

                 For each Contract Year, describe all assumptions and projections
                 regarding Preferred Utilization, Membership, and Member Cost
                 Share in the ICL Phase that You communicated to [Business
                 Partner 1] and [Business Partner 2], including all assumptions
                 regarding Preferred Utilization, Membership, and Member Cost
                 Share that any rebate arrangement (including GDR concession
                 payments) You entered into with [Business Partner 1 or 2] was
                 Reflected In or Based Upon.
   (DN 249-4, at PageID # 18487.)

            On November 15, 2019, Humana moved for a protective order declaring that it is not

   required to respond to Interrogatories 13-15 on numerosity grounds (DN 249), and the same day,

   Relator moved to compel Humana to respond to the same interrogatories (DN 251). On January

   13, 2020, the Court denied Humana’s motion, granted Relator’s motion, and ordered Humana to

   respond to the interrogatories by February 6, 2020. (DN 264.) After Relator agreed to give

   Humana an additional week to tender its responses, Humana served its seventh supplemental

   responses and objections to Relator’s fourth set of interrogatories on February 13, 2020. (DN 305,

   at PageID # 23549-50.) Relator states that “Humana’s response to [Interrogatory 15] identifies

   certain documents containing low-income and non-low-income Walmart use assumptions . . . [and]

   states generally that it ‘communicated Membership Assumptions and Projections to Walmart,” but

   it has refused to identify exactly what assumptions were communicated (and the documents in

   which those assumptions are contained).” (Id., at PageID # 23550.)

      II.      LEGAL STANDARD




                                                   3
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 4 of 13 PageID #: 64703




             This Court maintains discretion over the scope of discovery. S.S. v. E. Kentucky Univ., 532

   F.3d 445, 451 (6th Cir. 2008) (quoting Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th

   Cir.1981)). Generally speaking, “[p]arties may obtain discovery regarding any nonprivileged

   matter that is relevant to any party’s claim or defense and proportional to the needs of the case . .

   . . .” Fed. R. Civ. P. 26(b)(1). Discovery responses therefore must be “complete and correct.”

   Fed. R. Civ. P. 26(g)(1)(A). Objections to interrogatories “must be stated with specificity.” Fed.

   R. Civ. P. 33(b)(4). Answers to requests for admission must admit the request, “specifically deny”

   the request, “detail why the answering party cannot truthfully admit or deny,” or object on “stated”

   grounds. Fed. R. Civ. P. 36(a)(4)–(5). Upon a motion to compel discovery, “an evasive or

   incomplete disclosure, answer, or response must be treated as a failure to disclose, answer, or

   respond.” Fed. R. Civ. P. 37(a)(4).

      III.      DISCUSSION

             Below the Court addresses whether further responses to Interrogatory 12 and Interrogatory

   15 are required and whether Relator is entitled to an award of costs.

                a. Interrogatory 12

             Below, the Court addresses Relator’s claim that Humana’s responses are deficient because

   Humana “refused to identify any of the requested information in its Budgets-at-Bid and any post-

   reconciliation subsidy assumptions in its bids.” (DN 305, at PageID # 23552.)

                        i. Post-Reconciliation Subsidies Reflected in Humana’s Bids

             Relator disputes Humana’s response with respect to the post-reconciliation subsidies

   reflected in its bids which states that “total projected Post-Reconciliation Low-Income Subsidy

   and Reinsurance Subsidy Payments are not Reflected In [sic] Humana’s Bids because those

   values do not exist.” (DN 305-8.) Relator argues that “[b]ecause CMS’s prospective payments




                                                      4
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 5 of 13 PageID #: 64704




   are calculated based on the revenue and cost assumptions in the Bid, which represent the amount

   required to cover all of the insurance company’s costs, the expected post-reconciliation payments

   in the Bid will be zero.” (DN 305, at PageID # 23556.)

          In response, Humana states that it does not project post-reconciliation subsidies in its bids,

   and thus such information is not “reflected in” its bids. (DN 310, at PageID # 24043.) Humana

   argues that it would be impossible to project post-reconciliation subsidies at the time of bids

   because post-reconciliation subsidies take into account Humana’s actual costs during the contract

   year, which are unknown to Humana when bids are submitted. (Id., at PageID # 24043-44.) In

   reply, Relator argues that it does not matter that the total post-reconciliation subsidies do not exist

   at the time of bids because the interrogatory seeks the anticipated post-reconciliation subsidies

   based on the information in its bids. (DN 314, at PageID # 24256.) Relator asserts that the

   “number must be zero because it is expected that an insurance company’s Bid assumptions reflect

   its honest estimate of the subsidy payment amounts needed to cover the company’s costs and,

   therefore, the Bids should not anticipate Post-Reconciliation Subsidies.” (DN 314, at PageID #

   24257.)

          It’s obvious what Relator wants; he has expressed the exact response he is looking for, that

   “reflected in” Humana’s bids is an assumption that the post-reconciliation subsidies will be zero

   because if the Bid’s subsidy estimates are accurate, the prospective subsidy payments would cover

   the cost of the subsidies in full. (Id., at PageID # 24256.) Because the heart of Relator’s fraud

   allegation against Humana is that “Humana budgeted to receive more in government subsidies

   than it told CMS it expected to receive,” Relator must demonstrate facts establishing the alleged

   discrepancy. (DN 305, at PageID # 23553.) This requires Relator to ask what Humana represented

   to CMS was its expected payments. It is not a trick question. Assuming the bids are accurate,




                                                     5
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 6 of 13 PageID #: 64705




   what post-reconciliation subsidy payment do they reflect? Answering that question does not

   require Humana to “perform a calculation for the Bids with values that did not exist at the time of

   Bid submission” or “perform a calculation for Relator as his uncompensated consultant.” (DN

   310, at PageID # 24044.) Of course, as Humana notes, it is impossible to know from the bids what

   the actual post-reconciliation subsidy payments will be; after all, there will always be a margin of

   error when predicting human behavior and the effect of several external factors. To the extent that

   the bids reflect some level of uncertainty or possibility of deviation from the intuitive assumption

   that the prospective payments and actual costs will cancel one another out, then Humana should

   include that in its response (in addition to its best numerical estimate of the projected post-

   reconciliation subsidy payments), rather than point to it as grounds not to respond. Accordingly,

   Humana will be ordered to amend its response to “state the . . . total Post Reconciliation Low-

   Income Subsidy Payments . . . Reflected in [its] Bids.” (DN 249-4, at PageID # 18443.)

                      ii. Prospective Subsidies and Post-Reconciliation Subsidies Reflected in

                          Humana’s Budgets-at-Bid

          Relator disputes Humana’s response with respect to prospective subsidies reflected in

   Humana’s Budgets-at-Bid, which states that “there are no Prospective Low-Income Subsidy

   Payments or Prospective Reinsurance Subsidy Payments Reflected In Humana’s Budgets-at-

   Bid.” (DN 305-8.) Relator argues that the prospective subsidies “are ‘shown in the results of’

   and ‘calculable from’ the documents Humana has identified as its Budgets-at-Bid in response to

   Interrogatory No. 10.” (DN 305, at PageID # 23554.) Relator states that multiplying the total

   number of projected low income members and reinsurance members reflected in the Budgets-at-

   Bid by the per-member-per-month prospective subsidy payment amount established at the start

   of each contract year yields the prospective subsidy payment amount reflected in the Budgets-at-




                                                    6
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 7 of 13 PageID #: 64706




   Bid. (Id., at PageID # 23554-55.) Relator states that this is the same method Humana

   “instructed Relator to use for the purpose of calculating the same information in its Final

   Budgets.” (Id., at PageID # 23554.) Regarding post-reconciliation subsidies, Relator states that

   “Humana’s Budgets-at-Bid project how much money Humana expected to receive each year for

   the total or ‘retrospective’ low-income subsidy and reinsurance subsidy payments.” (Id., at

   PageID # 23555.) Relator say that the post reconciliation subsidy payments can be calculated

   “by taking the difference between Humana’s projected prospective payments and projected total

   or ‘retrospective’ payments.” (Id., at PageID # 23556.)

          In response, Humana argues that “the data Relator seeks does not exist.” (DN 310, at

   PageID # 24045.) Humana cites a declaration of its Actuarial Director, Rachel Theiss, who

   states that “[t]he Prospective Subsidies are specific values calculated inside of the Bids.

   Accordingly, these values do not exist in the Budgets -at-Bid or documents underlying the

   Budgets-at-bid.” (Id.) Ms. Theiss further states that “Humana does not perform the calculations

   Relator proposes for calculating the values for the Prospective Subsidies in the Budgets-at-Bid in

   the ordinary course of business.” (Id.) Ms. Theis makes similar comments regarding post-

   reconciliation subsidies reflected in the Budgets-at-Bid. (Id., at PageID # 24046.) With respect

   to both the prospective payments and the post-reconciliation subsidies, Humana argues that

   “Relator cannot require Humana to generate artificial figures that have never existed and that

   cannot possibly support Relator’s claims about Humana’s purported knowledge.” (Id., at PageID

   # 24047.)

          In reply, Relator states that Humana interpretation of the phrase “reflected in” is unduly

   narrow, a position that Relator says is inconsistent with the Courts prior finding that Relator’s

   use of the phrase “reflected in” in Interrogatory 1 was “plainly broader than the four-corners




                                                     7
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 8 of 13 PageID #: 64707




   meaning Humana has given it.” (DN 214, at PageID # 24258) (quoting DN 216, at PageID #

   12846.) Relator argues that the fact that the prospective and post-reconciliation subsidies are not

   on the face of the Budgets-at-bid does not necessarily mean the information isn’t reflected in the

   Budgets-at-Bid. (Id.) Relator further that “[t]he discovery record contains numerous examples

   of Humana’s Budget-at-Bid projections of Prospective and Post-Reconciliation Payments.” (Id.,

   at PageID # 24259.)

          Humana’s assertion that the information Relator seeks does not exist presents as an

   ontological issue, but in truth, the issue is semantic. Indeed, Relator calculated the prospective

   subsidies reflected in Humana’s Budgets-at-Bid and provided the results to Humana. (DN 314,

   at PageID # 24258-59.) Moreover, Humana’s since-retracted first response to the interrogatory

   “had identified certain low-income subsidy and reinsurance subsidy payment information in its

   Budgets-at-Bid for Contract Years 2014-2015.” (DN 305 at PageID # 23548.) Humana’s real

   gripe is with the labels Relator puts on the information. For example, Humana doesn’t question

   that the prospective subsidy payments for low income and reinsurance members from CMS are

   determined at the start of each contract year or that the number of projected low income and

   reinsurance members are reflected in the Budgets-at-Bid. Instead, Humana takes issue with the

   fact that Relator labels the product of those figures “Prospective Subsidies” reflected in the

   Budgets-at-Bid. (DN 310, at PageID # 24045) (“[t]he Prospective Subsidies are specific values

   calculated inside of the Bids. Accordingly, these values do not exist in the Budgets-at-Bid or

   documents underlying the Budgets-at-bid.”) Relator has been clear about what is mean by the

   terms used in Interrogatory 12, (See DN 216, at PageID # 12846), and Humana itself emphasizes

   that Relator is free to impose specialized definitions for terms in his interrogatories. (DN 310, at

   PageID # 24049.) That is what Relator has done here, and “Humana will not evade discovery by




                                                    8
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 9 of 13 PageID #: 64708




   redefining parts of Scott’s requests.” (DN 216, at PageID # 12847.) Therefore, the Court will

   order Humana to provide a complete response to Interrogatory 12.

              b. Interrogatory 15

          Relator notes that Humana’s response states that it “Communicated Membership

   Assumptions and Projections to Walmart,” and argues that the interrogatory requires Humana to

   “identify either what those assumptions were [and] documents containing those assumptions.”

   (DN 305, at PageID # 23558.) Relator argues that his request for Humana to “describe” certain

   assumptions and projections listed in the interrogatory necessarily requires Humana to “identify”

   the assumptions and projects because “[i]f it did not, the interrogatory would answer itself.” (Id.)

          In response, Humana argues that its response to the interrogatory is complete because it

   provides a “detailed narrative description of the origin and content of the assumptions as well as

   the form and process for communicating the assumptions . . . [and] refers to the Bates numbers of

   multiple documents containing actual assumptions that were communicated to Walmart over a

   seven-year period.” (DN 310, at PageID # 24048.) However, Humana disputes Relator’s assertion

   that the interrogatory required it “to identify or state any numerical values.” (Id., at PageID #

   24049.) Humana argues that “[i]f Relator wanted the term ‘describe’ to mean ‘identify’ or ‘state’

   numerical values, then he should have supplied his own definition of that term . . . .” (Id.)

          Humana further argues that Relator’s understanding of the word “describe” as used in the

   interrogatory is inconsistent with his regular practices throughout discovery, such as Relator’s use

   of specialized definitions for specific terms and his distinct use of the terms “describe” and

   “identify” in prior discovery requests. (Id.) To the extent that Relator insists that Humana identify

   the specific values, Humana argues that Relator is attempting to revise the interrogatory over a

   year after the close of discovery. (Id., at PageID # 24051.) Humana argues that allowing Relator




                                                    9
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 10 of 13 PageID #: 64709




    to do so would “forc[e] Humana to scour thousands of documents that Relator already possesses

    long after fact discovery has closed [which] would necessarily disrupt the current case deadlines”

    and that “[t]he Court should hold Relator to the tactical choices he made when he drafted

    Interrogatory No. 15 and not indulge his effort to serve a new discovery request . . . .” (Id., at

    PageID # 24053.)

           In reply, Relator argues that the fact that Relator already possesses documents containing

    the information Relator seeks does not minimize Humana’s obligation to identify that information

    in its response to the interrogatory. Relator notes that Humana raised a similar argument in

    opposing Relator’s motion to compel a complete response to Interrogatory 1, and the Court

    rejected the argument because “producing the data is not enough.” (DN 314, at PageID # 24260.)

    Relator further disputes Humana’s claim that it is not required to identify the specific membership

    assumptions communicated to third parties, arguing that Humana’s position is contrary to the

    language of the interrogatory and the nature of the information requested. (Id., at PageID # 24261.)

    The Court has already found that the information sought by the interrogatory is relevant for

    discovery purposes. (DN 264, at 17.) Accordingly, the Court now addresses the sufficiency of

    Humana’s response.

           While the interrogatory seeks several categories of assumptions and projections,

    Relator’s motion to compel targets only one category: membership assumptions and projections

    communicated to Walmart. (DN 305, at PageID # 23558.) Humana’s response begins by

    generally addressing the reasons and methods for developing all projections and assumptions for

    the Walmart Plan. (DN 305-1.) The response then continues to address the specific categories

    of assumptions and projections communicated to third parties, stating whether Humana did or

    did not communicate to the third parties regarding each category. (Id.) Among the affirmative




                                                    10
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 11 of 13 PageID #: 64710




    answers, Humana stated: “Humana communicated Membership Assumptions and Projections to

    Walmart” and “Humana did communicate Assumptions and Projections for Walmart retail

    utilization to Walmart.” After establishing that communications to third parties regarding these

    two categories did exist, Humana went on to describe the contents, timing, means and Bates

    numbers for documents containing the communications regarding assumptions and projections

    for retail utilization. (Id.) Humana did not provide a similar description for the communications

    regarding assumptions and projections for membership. For this reason, Humana’s response

    with regard to membership assumptions and projections is deficient. Humana will thus be

    ordered to tender a response that describes the membership assumptions and projections

    communicated to Walmart.

            The Court will now address the dispute about what exactly is meant by the verb

    “describe.” Humana clearly understands that it means something more than recognizing the

    existence of specific information and saying that Relator can find it among the hundreds of

    thousands of documents he discovered. (See DN 310, at PageID # 24052.) Indeed, in arguing

    that its response to the interrogatory is complete, Humana states that it provided “detailed

    narrative description of the origin and content of the assumptions as well as the form and process

    for communicating the assumptions . . . [and] refers to the Bates numbers of multiple documents

    containing actual assumptions that were communicated to Walmart over a seven-year period.”

    (Id., at PageID # 24048.) The problem of course is that all the details in that narrative either

    apply generally to all assumptions and projections or specifically to assumptions and projections

    for utilization.

            Rather than address why it didn’t provide any description of the membership assumptions

    and projections it communicated to Walmart, Humana argues that Relator’s request for further




                                                     11
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 12 of 13 PageID #: 64711




    detail is an attempt to rewrite the word “describe” to mean “state” or “identify” the numerical

    values of the assumptions and projections. (DN 310, at PageID # 24049.) This is a straw man

    argument. If Humana had described the assumptions and projections for membership in the

    same manner as it described those for utilization, Relator would have the information he’s after,

    “exactly what assumptions were communicated (and the documents in which those assumptions

    are contained).” (Id., at PageID # 23550.)

                c. Costs

            In his motion, Relator also moves for an award of costs pursuant to Rule 37(a)(5) and

    37(b)(2)(C) of the Federal Rules of Civil Procedure. (DN 305, at PageID # 23559.) Rule

    37(b)(2)(A) of the Federal Rules of Civil Procedure provides in relevant part that “[i]f a party ...

    fails to obey an order to provide or permit discovery, including an order under Rule 26(f), 35,

    or 37(a), the court where the action is pending may issue further just orders.” Fed. R. Civ. P.

    37(b)(2)(A). For example, the Court may “order the disobedient party, the attorney advising that

    party, or both to pay the reasonable expenses, including attorney's fees, caused by the failure,

    unless the failure was substantially justified or other circumstances make an award of expenses

    unjust.” Fed. R. Civ. P. 37(b)(2)(C). However, “violation of a definite and specific court order

    must be shown by clear and convincing evidence before sanctions can be imposed for violation of

    the order.” Grace v. Ctr. for Auto Safety, 72 F.3d 1236, 1243 (6th Cir. 1996). This means that

    “[t]he order must be ‘clear and unambiguous’ . . . and ambiguities must be resolved in favor of

    persons charged . . . .” (Id.)

            Relator argues that Humana’s responses violated the Court’s order compelling Humana to

    provide a complete response to Interrogatory 1 (DN 216) and the Court’s order compelling

    Humana to provide a response to Interrogatory 15 (DN 349). (DN 305, at PageID # 23559.) The




                                                    12
Case 3:18-cv-00061-GNS-CHL Document 463 Filed 03/26/21 Page 13 of 13 PageID #: 64712




    Court sees no clear and unambiguous violation of those orders in Humana’s responses. While DN

    216 involved a similar issue of interpretation in one of Relator’s interrogatories, it was a different

    issue on a different interrogatory than addressed here. DN 349, as Humana notes, addressed

    Humana’s numerosity objection to DN 349; it did not address the substance of the interrogatory

    15. The Court also notes that the Court found that Humana’s numerosity objection was proper at

    that time. (DN 349.) Based on these facts, the Court declines to order an award of costs under

    Fed. R. Civ. P. 37(b)(2)(C). The Court will also decline to award costs under Rule 37(a)(5),

    because Humana’s deficiencies were substantially justified. See Fed. R. Civ. P. 37(a)(5)(ii).

        IV.      ORDER

        For the foregoing reasons, Relator’s motion (DN 305) is granted in part and denied in part.

              Accordingly,

              IT IS HEREBY ORDERED as follows:

        1. Relator’s motion to compel a complete response to Interrogatory 12 is GRANTED.

        2. Relator’s motion to compel a complete response to Interrogatory 15 is GRANTED.

        3. Humana shall serve amended responses to Interrogatory 12 and 15 consistent with this

              Order on or before May 30, 2021.

        4. Relator’s motion for an award of costs is DENIED.




    March 26, 2021

    cc: Counsel of record




                                                     13
